NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10324

                Plaintiff-Appellee,             D.C. No. 4:04-cr-02244-CKJ

 v.
                                                MEMORANDUM *
ARLENE MARTINEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Arlene Martinez appeals from the district court’s order denying her motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Martinez contends that the district court abused its discretion by denying her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for a sentence reduction under Amendment 782 to the Sentencing

Guidelines. The district court properly interpreted and applied U.S.S.G. § 1B1.10

in considering Martinez’s motion and did not abuse its discretion by denying

Martinez a sentence reduction based on her criminal history, her role in the

offense, and her post-offense conduct. See U.S.S.G. § 1B1.10 cmt. n.1(B); United

States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013). Contrary to Martinez’s

contention, the district court adequately explained its determination that a

reduction was unwarranted. See United States v. Trujillo, 713 F.3d 1003, 1010

(9th Cir. 2013).

      AFFIRMED.




                                          2                                    16-10324